DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the election of species in the reply filed on 1/28/22 and 5/19/2022 is acknowledged.  The traversal is on the ground(s) that the materials found in claims 12 and 13 are not species.  This is not found persuasive because the Applicant is misinterpreting how the Office considers a species with respect to claim language. Claim 12 provides a choice between a polyamide, a polysaccharide or a polypeptide, wherein the group is now limited to starch and chitin, wherein starch and chitin are both unambiguously polysaccharides; as such, the claim limits the species of the parent claim to polysaccharide, wherein the polysaccharide is chosen from starch or chitin. While the claim does provide for the open language comprising, the claim must first be examined based upon what is explicitly claimed, wherein the claims explicitly limit the group to the polysaccharides: starch and chitin. Similarly, claim 13 limits the group to the species: polypeptides, wherein the polypeptide is chosen from wool or feather. Based upon the clear structural and functional differences between the specifically claimed polysaccharides and the specificity claimed polypeptides, there is no reason to believe that the species of these claims would be found in the same search, and as such would provide for a search burden. The Applicant has provided no reason or evidence to suggest that searching these two species would not results in a search burden.
Based upon the fact that the only outstanding rejection to the claims are Non-Statutory Double Patenting Rejections, if the Applicant can provide adequate rationale as to why these two groups could be reasonably searched together, within the context of the art, claim 13 would be rejoined with the allowance, pending an approved Terminal Disclaimer.

The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, 15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,479,711. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application provide a similar invention as that patented, with slightly broader limitations. Both inventions claim the same “first set of one or more microorganisms,” “time release compounds,” and “second set of one or more microorganisms;” however the instant claim-set provides for the broader “polymeric substance,” whereas the patent provides for the narrower “at least one of a polyamide and a polysaccharide.” Additionally, the patent provides for the narrower “activated carbon” that is impregnated with “elemental iron,” whereas the instant claim-set provides for the broader “adsorbent” that is impregnated with “metal.” 
The independent claims of the instant Application entirely encompass the scope of the already patented claims, but provides for a more broadly claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651